                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DECLARATION OF DAN BOOTH IN
                                      )      SUPPORT OF DEFENDANT
      Plaintiff,                      )      ANALYTICAL GRAMMAR, INC.’S
v.                                    )      MOTION TO EXCLUDE
                                      )      UNDISCLOSED EVIDENCE AND
ANALYTICAL GRAMMAR, INC.,             )      ARGUMENT ON DAMAGES AND
                                      )      PROFITS UNDER FED. R. CIV. P. 37(c)
      Defendant.                      )
____________________________________)

       I, Dan Booth, declare as follows.

       1.        I am an attorney licensed to practice in the commonwealth of Massachusetts and I

have entered a notice of special appearance in the above-captioned action. (Doc. 14.) I am the

founder and principal of the law firm Dan Booth Law LLC and counsel of record for defendant

Analytical Grammar, Inc. (“Analytical”). I submit this affidavit in support of Analytical’s

Motion to Exclude Undisclosed Evidence and Argument on Damages and Profits under Fed. R.

Civ. P. 37(c), and to place before the Court evidence relied upon by Analytical in its

accompanying memorandum of law (“Memorandum”).

       2.        Exhibit 1 is a true and correct copy of Plaintiff Matthew Bradley’s (“Bradley”)

Rule 26(a)(1) Initial Disclosures, served on October 24, 2019.

       3.        Bradley never supplemented his Initial Disclosures.

       4.        Exhibit 2 is a true and correct copy of Bradley’s Responses to Defendant’s First

Request for Production of Documents, served on December 2, 2019.



       5.        Exhibit 3 is a true and correct copy of an email I sent to Bradley’s counsel on




PPAB 5723747v1                           1
            Case 5:19-cv-00249-FL Document 33-1 Filed 07/17/20 Page 1 of 2
January 20, 2020.

       6.        Exhibit 4 is a true and correct copy of an email I received from James Freeman,

an associate in the firm of Bradley’s lead counsel, on January 23, 2020.

       7.        By that email on January 23, 2020, in a supplemental response to Analytical’s

Document Request No. 20, Bradley produced a hyperlink to a Custom Ink account page,

https://www.customink.com/profiles/designs?e=bWJyYWRsZXlAYnJhZC10ZWNoLmNvbQ%

3D%3D. Exhibit 5 is a true and correct copy of a screenshot of that page.

       8.        Exhibit 6 is a true and correct copy of Analytical’s Rule 26(a)(1) Initial

Disclosures, served on October 23, 2019.

       9.        Exhibit 7 is a true and correct copy of Analytical’s Expert Designation, served on

March 20, 2020.



      I declare under penalty of perjury that the foregoing is true and correct.

      Executed this 14th day of July in Concord, Massachusetts.



                                                      /s/ Dan Booth
                                                      Dan Booth




PPAB 5723747v1                           2
            Case 5:19-cv-00249-FL Document 33-1 Filed 07/17/20 Page 2 of 2
